DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 07/23/2019. It is noted, however, that applicant has not filed a certified copy of the CN201921168551.3 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
[0030] states “stopping portion 125” when it should be “blocking portion 125”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bende (US 20200014004 A1)..
Regarding claim 1, Bende discloses a battery pack comprising: a mounting beam (bottom of metal extension 130 in Figs. 3-5) and a battery module (battery module adaptor 106 in Figs. 3-5) connected to the mounting beam, wherein the mounting beam is provided with a limiting protrusion (shown in the annotated Fig. 5 below) and a limiting recess (shown in annotated Fig. 5), and a limiting space (shown in the annotated Fig. 5 below) is formed between the limiting protrusion and the mounting beam, and the battery module is provided with a limiting sheet (top surface of metal receiver 112 in Figs. 3-5) and an engaging assembly (screw denoted in the annotated Fig. 5 below), at least a portion of the limiting sheet is inserted into the limiting space, and the engaging assembly is engaged with the limiting recess ([0007], [0024], [0027], [0029], [0030]).

    PNG
    media_image1.png
    629
    817
    media_image1.png
    Greyscale
 
Annotated Bende Fig. 5
	
Regarding claim 2, Bende discloses all of the limitations of claim 1 as set forth above. Bende further discloses wherein the engaging assembly (screw) comprises an engaging portion (the portion that engages with the limiting recess and through hole).

Regarding claim 3, Bende discloses all of the limitations of claim 2 as set forth above.
Bende discloses wherein the limiting sheet is provided with a through-hole (shown in annotated Fig. 5 above) penetrating along a Z-direction (shown annotated Fig. 5 above). Bende discloses the engaging portion comprises a limiting column (bottom section of the screw), the 

Regarding claim 6, Bende discloses all of the limitations of claim 1 as set forth above. Bende further discloses the limiting protrusion comprises a first connecting portion (shown in annotated Fig. 5 below) and a blocking portion (shown in annotated Fig. 5 below), wherein the first connecting portion is connected to the mounting beam and the blocking portion is connected to the first connecting portion and spaced apart from the mounting beam to form the limiting space.


    PNG
    media_image2.png
    629
    817
    media_image2.png
    Greyscale

Annotated Bende Fig. 5

Regarding claim 7, Bende discloses all of the limitations of claim 6 as set forth above. Bende further discloses wherein an upper surface of the limiting sheet is a horizontal surface, and at least a part of the upper surface of the limiting sheet abuts against the blocking portion (Fig. 3).

Regarding claim 9, Bende discloses all of the limitations of claim 1 as set forth above. Bende further discloses wherein the limiting protrusion is provided with a first opening (shown in annotated Fig. 4 below) at a side in a direction X (shown in annotated Fig. 4 below), the first 

    PNG
    media_image3.png
    618
    675
    media_image3.png
    Greyscale

Annotated Bende Fig. 4



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bende (US 20200014004 A1).
Regarding claim 8, Bende discloses all of the limitations of claim 6 as set forth above. Bende further discloses wherein an upper surface of the limiting sheet is a horizontal surface, and at least a part of the upper surface of the limiting sheet abuts against the blocking portion (Fig. 3). While Bende does not disclose wherein the upper surface of the limiting sheet is an inclined surface, the inclined surface is inclined upward in a direction X from a side of the limiting sheet facing away from the engaging assembly, and the inclined surface of the limiting sheet is engaged with an end of the blocking portion, this is merely a change of the form or shape of the parts disclosed by Bende without any change in their respective functions, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the upper surface of the limiting sheet as an inclined surface, the inclined surface being inclined upward in a direction X from a side of the limiting sheet facing away from the engaging assembly with the expectation that the inclined surface the limiting sheet, just as the horizontal surface disclosed, would still be engaged with an end of the blocking portion, because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).


Regarding claim 10, Bende discloses all of the limitations of claim 1 as set forth above. Bende further discloses the battery module comprises an end plate (base component 131 in Figs. 3-5), the end plate is disposed at an end of the battery module in a direction Y (shown in annotated Fig. 4 below), and the limiting sheet (top surface of metal receiver 112 in Figs. 3-5) is connected to the end plate (Fig. 4). While Bende does not explicitly disclose the limiting sheet is located at a bottom of the 25end plate, this is merely a rearrangement of the parts disclosed by Bende without any change in their respective functions, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the engaging assembly comprising the engaging portion to the limiting sheet to provide the limiting sheet located at a bottom of the end plate with the expectation that the limiting sheet would still be able to be inserted into the limiting space, because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

    PNG
    media_image4.png
    614
    694
    media_image4.png
    Greyscale
 
Annotated Bende Fig. 4
 
Claim 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Bende (US 20200014004 A1) as applied to claim 3, and further in view of Industrial Quick Search Manufacturer Directory (The Advantage of Spring Latches).
Regarding claim 4, Bende discloses all of the limitations of claim 3 as set forth above, however Bende does not disclose wherein the engaging assembly further comprises a positioning sleeve, the positioning sleeve is fixed to the limiting sheet, and the positioning sleeve comprises 
Industrial Quick Search Manufacturer Directory (referred to as IQS) teaches an engaging assembly (spring latch shown below) used to hold two things together comprising a positioning sleeve (metal frame) with a receiving cavity where a limiting column is slidably connected to the receiving cavity. IQS teaches when the first segment (curved section) of the pin is pulled back, the spring compresses and the second segment (straight section and nose) is disengaged from a through-hole (whatever the latch is holding together). 

    PNG
    media_image5.png
    200
    381
    media_image5.png
    Greyscale

Spring Latch Diagram from IQS

It would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted the engaging assembly of Bende with the engaging assembly as taught by IQS in order to provide an engaging assembly comprising a positioning sleeve fixed to the limiting sheet, the positioning sleeve comprising a receiving cavity penetrating in the direction Z, 

Regarding claim 5, modified Bende discloses all of the limitations of claim 4 as set forth above. Modified Bende discloses wherein the limiting column comprises a first segment and a second segment connected to the first segment, the engaging assembly further comprises a spring, the spring is received in the receiving cavity and sleeved on an outer circumference of the first segment, and a lower end of the second the segment protrudes from the through-hole (the hole is only through the top of metal receiver 112, not battery modules 116 in Fig. 5, and therefore the nose of the second segment would necessarily be protruding from that section) and is engaged with the limiting recess (the straight section right above the nose of the second segment would necessarily be engaged with the limiting recess after the segment is fitted into the limiting recess).
	While Bende does not disclose that the second segment has a larger diameter than the first segment, this is merely a change in the form or shape of the second segment and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the diameter of the second segment to be larger than that of the first segment in order to, for example, fit into a specifically sized limiting recess or through-hole, with the expectation that the second segment would still be able to engage the limiting recess or through-hole in order to connect the battery module to the mounting beam because the change in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.B./Examiner, Art Unit 1729 
                                                                                                                                                                                                       /Maria Laios/Primary Examiner, Art Unit 1727